DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/20 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,7,10-26 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Conway (4375181).
Claim 1.  Conway discloses a hydraulic expandable connector for taking up a slack in a tie rod in a hold-down system, comprising: 
a) an inner cylindrical body (32 and/or 22 and/or 54) disposed within an outer cylindrical body (14 and/or 16), the inner cyli8ndrical body including first and second 
b) a first actuation spring (70 and/or 86) operably attached to the inner cylindrical body and the outer cylindrical body to urge relative motion between the inner cylindrical body and the outer cylindrical body such that the connector expands axially to take up the slack; 
c) a first chamber (30 or 28) and a second chamber (the other of 30 or 28) disposed, respectively, between the first and second outer cylindrical wall surfaces of the inner cylindrical body and the first and second inner cylindrical wall surfaces of the outer cylindrical body (as seen in the annotated figure below); 
d) a first passageway (52) communicating between the first chamber and the second chamber; and 
e) a valve (50) operably disposed in the first passageway, the valve having a closed position and an open position, the valve is in the open position when the connector expands to allow fluid from the first chamber to flow to the second chamber, the valve is in the closed position when the connector is subjected to an axial load to pressurize the fluid in the second chamber and absorb the load (as noted at least at col 7-8).
Claim 7.  The hydraulic expandable connector as in claim 1, wherein the first chamber decreases in volume and the second chamber increases in volume as the connector expands axially (as noted in the in figure and disclosure).

Claim 11. The hydraulic expandable connector as in claim 10, wherein the first passageway is disposed through the piston (as seen in the figures).
Claim 12.  The hydraulic expandable connector as in claim 11, wherein the valve is disposed at one end of the first passageway (as noted in the figures and disclosure).
Claim 13.  The hydraulic expandable connector as in claim 12, wherein: a) the first passageway comprises a plurality of openings (52 as noted at col. 8, lines 11-12) through the piston; and b) the valve comprises a plurality of one-way valves operably associated with the respective openings (as noted at col. 7 line 60- col 8).
Claim 14. The hydraulic expandable connector as in claim 13, wherein: 
a) the plurality of one-way valves comprises a ring plate (62 and/or 62) with reed portions cut into the ring plate; b) the reed portions are operably associated with the respective openings; and c) the reed portions are responsive to fluid pressure to open or close the respective openings (as noted in col. 8).
Claim 15. The hydraulic expandable connector as in claim 13, wherein: a) the plurality of one-way valves comprises reeds (54 and/or 62 and/or 84) operably attached to the piston at the respective openings; and b) the reeds are responsive to fluid pressure to open or close the respective openings (as noted at col. 8).
Claim 16. The hydraulic expandable connector as in claim 13, wherein: a) the plurality of one-way valves comprises a flat washer disposed across the openings (54 and/or 62 and/or 84); and b) a second spring (the other of 70 or 86) pressing the flat 
Claim 17.  Conway discloses a hydraulic expandable connector for taking up a slack in a tie rod in a hold-down system, comprising: 
a) an inner cylindrical body (32 and/or 22 and/or 54) disposed within an outer cylindrical body (14 and/or 16), the inner cylindrical body including first and second outer cylindrical wall surfaces spaced and opposite from first and second inner cylindrical wall surfaces, respectively, of the outer cylindrical body (as seen in the annotated figure below); 
b) a first piston (22 or 82/72) slidable between the inner cylindrical body and the outer cylindrical body; 
c) a first spring (70 and/or 86) operably attached to the outer cylindrical body to push the first piston axially; 
d) a first chamber (28 or 30) and a second chamber (the other of 28 or 30) disposed, respectively, between the first and second outer cylindrical wall surfaces of the inner cylindrical body and the first and second inner cylindrical wall surfaces of the outer cylindrical body (as seen in the annotated figure below); 
e) a first passageway (52) communicating between the first chamber and the second chamber;
f) a valve (50) operably disposed in the first passageway, the valve having a closed position and an open position, the valve is in the open position when the connector expands to allow fluid from the first chamber to flow to the second chamber, 
g) the first spring pressurizes the fluid in the first chamber to cause the fluid to flow into the second chamber through the passageway and axially move the inner cylindrical body away to expand the connector (as noted at col. 8).
Claim 18.  The hydraulic expandable connector as in claim 17, wherein the first spring is disposed inside the outer cylindrical body (as seen in the figures).
Claim 19. The hydraulic expandable connector as in claim 17, wherein the first chamber decreases in volume and the second chamber increases in volume as the connector expands axially (as seen in the figures and noted in the disclosure).
Claim 20.  The hydraulic expandable connector as in claim 17, and further comprising: 
a) a second piston (22) forming a part of the inner cylindrical body; and b) the second piston is disposed between the first chamber and the second chamber.
Claim 21. The hydraulic expandable connector as in claim 20, wherein the first passageway is disposed through the second piston (as seen in the figures).
Claim 22. The hydraulic expandable connector as in claim 21, wherein the valve is disposed at one end of the first passageway (as seen in the figures and noted in the disclosure).
Claim 23. The hydraulic expandable connector as in claim 20, wherein: 
a) the first passageway comprises a plurality of openings (as noted at col. 8, lines 11-12) through the second piston; and b) the valve comprises a plurality of one-way valves operably associated with the respective openings (as noted at col. 8).

a) the plurality of one-way valves comprises a ring plate (62 and/or 62) with reed portions cut into the ring plate; b) the reed portions are operably associated with the respective openings; and c) the reed portions are responsive to fluid pressure to open or close the respective openings (as noted at col. 8).
Claim 25. The hydraulic expandable connector as in claim 23, wherein: a) the plurality of one-way valves comprises reeds (54 and/or 62 and/or 84) operably attached to the second piston at the respective openings; and b) the reeds are responsive to fluid pressure to open or close the respective openings.
Claim 26. The hydraulic expandable connector as in claim 23, wherein: a) the plurality of one-way valves comprises a flat washer (54 and/or 62 and/or 84) disposed across the openings; and b) a second spring pressing the flat washer against the openings, the second spring being compressible in response to fluid pressure in the openings pushing the flat washer away from the openings.

    PNG
    media_image1.png
    1086
    861
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 32-47 are allowed.
The prior art discloses hydraulic connector as noted above and as claimed in claim 32, but the prior art does not teach or suggest a reinforced building wall having a horizontal wall framing member, a bear plate, and a tie rod operably attached to a foundation of the wall and having a hydraulic connector including an inner cylindrical body disposed within an outer cylindrical body, a first and second chamber a passageway and a valve having an open and closed position as claimed.  It would not have been obvious to one of ordinary skill in the art at the time the invention was filed modify the prior art to achieve the invention.
Response to Arguments
Applicant's arguments filed 11/09/20 have been fully considered but they are not persuasive.  Applicant’s arguments are moot in view of the interpretation of the prior art as noted above.  The prior art does disclose the claimed invention where the inner cylindrical body has first and second walls (as noted in the annotated figure above) that are spaced from first and second walls of the outer cylindrical body (as noted in the annotated figure above).
Conclusion


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228.  The examiner can normally be reached on M, TH, F 8am-1pm est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/Primary Examiner, Art Unit 3635